Citation Nr: 0416623	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  03-06 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated 50 percent disabling.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel

INTRODUCTION

The veteran served on active duty from September 1970 to 
September 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In December 2003, the veteran testified at a hearing 
conducted by the undersigned Veterans Law Judge at the RO.  
At that time, the veteran presented additional evidence with 
the proper waiver of Agency of Original Jurisdiction 
consideration.  See 38 C.F.R. § 20.1304 (2003). 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The veteran was last afforded VA examinations in July and 
December 2002.  At those times, he denied hallucinations, as 
well as suicidal and homicidal ideations.  The reported 
Global Assessment of Functioning (GAF) Scale score for the 
July examination was 45 and the score was 50 in December.  
Even though the veteran denied certain symptoms, it is noted 
that GAF scores of 45 and 50 generally contemplate serious 
symptoms such as suicidal ideations, severe obsessional 
rituals, frequent shoplifting, and serious impairment in 
social, occupational or school functioning such as no 
friends, unable to keep a job.  Also, at the hearing in 
December 2003, the veteran stated that he does experience 
hallucinations, suicidal ideations and homicidal ideations.  
See December 2003 personal hearing transcript at pages 9 and 
10.  Further, during the hearing, the veteran alleged that 
the examination was inadequate, that his symptoms continue to 
worsen, and that he had upcoming scheduled appointments in 
April 2004 due to his worsening symptoms.  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2003).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the VBA AMC for the following development:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the veteran (1) of the 
information and evidence not of record 
that is necessary to substantiate the 
claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the veteran is expected to provide and 
(4) request that the veteran provide any 
evidence in his possession that pertains 
to the claim.  He must also be informed 
of the appropriate time limitation within 
which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  A record of 
his notification must be incorporated 
into the claims file.  

2.  The AMC should obtain VA records 
showing treatment for the PTSD from 
February 2003 to present, to include 
treatment records from April 2004.  If 
any of these VA records are not available 
the AMC should note this.  The AMC should 
obtain the names and addresses of any 
other medical care providers who have 
treated the veteran for his knee and skin 
conditions.  The AMC should take all 
necessary steps to obtain any pertinent 
records that are not currently part of 
the claims folder and associate them with 
the claims folder.  

3.  After completion of # 1-2 above, the 
VBA AMC should schedule the veteran for a 
VA psychiatric examination to determine 
the nature and severity of his PTSD.  The 
entire claims folder and a copy of this 
REMAND must be made available to the 
examiner prior to the examination.   The 
examiner should offer an opinion of the 
extent to which the veteran's PTSD 
interferes with his ability to establish 
and maintain relationships as well as any 
reduction in reliability and 
productivity.  An opinion should also be 
offered as to the extent to which the 
PTSD interferes with the veteran's 
ability to obtain and retain gainful 
employment.  The examiner should indicate 
the veteran's overall psychological, 
social and occupational functioning using 
the GAF scale provided in the Diagnostic 
and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV) and 
assign a GAF score that reflects the 
veteran's impairment due to his PTSD.  

4.  The veteran is notified that it is 
his responsibility to report for all 
examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2003).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

5.  After undertaking any other 
development deemed essential, the VBA AMC 
should re-adjudicate the veteran's claim 
on appeal.  If any benefit sought on 
appeal remains denied, the veteran should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

